NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

In the Interest of A.S., L.S., B.S., G.S., and )
C.S., children.                                )
___________________________________)
                                               )
T.S.,                                          )
                                               )
               Appellant,                      )
                                               )
v.                                             )      Case No. 2D18-634
                                               )
DEPARTMENT OF CHILDREN AND                     )
FAMILIES and GUARDIAN AD LITEM                 )
PROGRAM,                                       )
                                               )
               Appellees.                      )
___________________________________)

Opinion filed June 29, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Circuit Judge.

Jessica C. Tien of Tien Law Group, Tampa,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Rocco J. Carbone, III, Law Office of Rocco
J. Carbone, III, PLLC, St. Augustine, and
Thomasina Moore, Sanford, for Appellee
Guardian ad Litem Program.

PER CURIAM.
           Affirmed.



CASANUEVA, KELLY, and ATKINSON, JJ., Concur.




                                   -2-